Title: From James Madison to William Eustis, 22 May 1823
From: Madison, James
To: Eustis, William


        
          Dear Sir
          Montpellier May 22. 1823
        
        I recd. by the last mail your welcome favor of the 10th. instant. The newspapers had prepared me for the triumphant vote which restores a prodigal sister to the bosom of the republican family, and evinces a return of her grateful feelings for a revolutionary worthy. I congratulate you very sincerely on this event, with every wish that your administration may be as happy to yourself as I am confident it will be propitious to the welfare of those, who have called you into; and I may add of those also who resisted the call. The people are now able every where to compare the principles & policy of those who have borne the name of republicans or democrats, with the career of the Adverse party; and to see & feel that the former are as much in harmony with the spirit of the nation, and the genius of the Govt. as the latter was at variance with both.
        A great effort has been made to proclaim & eulogize an amalgamation of political sentiments & views. Who could be duped by it when unmasked by the electioneering violence of the party where strong, and intrigues where weak?
        The effort has been carried even farther. It has been asse⟨rted⟩ that the Republicans have abandoned their cause, and gone over to the policy of

their opponents. Here the effort equally fails. It is true that w⟨ith⟩ a great change of foreign circumstances, and with a doubled populat⟨ion⟩ & more than doubled resources, the republican party has been reconciled to certain measures & arrangements, which may be as prop⟨er⟩ now, as they were premature & suspicious when urged by the Champions of federalism. But why overlook the overbearing & vindictiv⟨e⟩ spirit, the apocryphal doctrines, and the rash projects, which stamped on federalism its distinctive character; and which are so much in contrast with the unassuming and unavenging spirit which has marked the republican ascendancy?
        There has been in fact a deep distinction between the two parties, or rather between the Mass of the nation & the part of it, which for a time got possession of the Govt. The distinction has its origin in the confidence of the former in the capacity of Mankind for self-government; and in a distrust of it by the other, or by its leaders; and is the key to many of the phenomena present⟨ed⟩ by our political history. In all free Countries somewhat of this distinction must be looked for; but it can never be dangerous in a well informed community, and a well constructed Govt; both of ⟨w⟩hich I trust will be found to be the happy lot of the U. States. The ⟨w⟩rong paths into which the fatehrs may stray, will warn the sons to the right one; according to the example under your own eye which ⟨h⟩as touched your heart with such appropriate feelings.
        As you say nothing of the state of your health, ⟨f⟩latter myself it has undergone no unfavorable change, and that it will more than suffice for the labours thrown on your hands. Mrs. Madison, who shares largely in the gratifications afforded by ⟨y⟩our letter, joins in this and every other wish that can express our Affectionate esteem for yourself & Mrs. Eustis.
        
          James Madison
        
      